El Juez Presidente Sr. Hernández,
emitió la opinión del •tribunal.
La presente causa se originó en la Corte de Distrito del Distrito Judicial de San Juan, Sección 2a., a virtud de acu-sación jurada y firmada del Fiscal de dicho distrito, fecha 1°. de octubre del año próximo pasado, que en lo pertinente dice así:
• “El Fiscal formula acusación contra Teótimo Gestera por un ■delito de infracción al Reglamento de Sanidad No. 3, sobre construc-ción y conservación a prueba de ratas de los edificios y sus depen-dencias, promulgado de acuerdo con la ley, el 15 de julio de 1912, (misdemeanor) cometido como sigue: el citado Teótimo Gestera, allá el día 9 de agosto de 1912, en Puerta de Tierra, que forma parte del Distrito Judicial de San Juan, fué notificado por el Inspector de Sanidad J. A. Torres, de una orden expedida por el Director de Sanidad, para que dentro de un plazo de dos días, contados desde la fecha de la notificación,' hiciera las siguientes reformas en un ran-chón de madera de su propiedad, situado en la calle de San Agustín, Puerta de Tierra, y marcado por la Sanidad con el No. 10 B„ Dis-*41trito No. 30: Elevando la casa a una elevación de 2 pies o rodearla con muros de concreto que profundicen 2 pies y ajusten perfecta-mente al piso de la casa. No se permitirá excavar la tierra debajo de la casa. Y el citado Teótimo Gestera, ilegal y voluntariamente dejó transcurrir con exceso el plazo dádole, sin que hasta la fecha haya efectuado ninguna de las reformas indicadas. Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico.' Firmado. J. Sifre, Fiscal del Distrito. ’ ’
Celebrado el juicio, la corte por sentencia de 7 de octubre citado declaró culpable al acusado y lo condenó a pagar una multa de $50 y en defecto de pago a sufrir un día de cárcel por cada dólar de multa que dejara de satisfacer, sin costas, contra cuya sentencia interpuso aquél recurso de apelación para ante esta Corte Suprema.
Examinada la denuncia en relación con el Reglamento de Sanidad No. 3, que se supone infringido, no encontramos que exista infracción de dicho reglamento, determinada por los b'écbos que se relatan en la acusación, pues en ella no se expre-sa si el ranchón de madera que se dice ser de la propiedad de Teótimo Gestera, objeto de las reformas ordenadas por el Director de Sanidad, está dedicado a vivienda o destinado a mercado, almacén, depósito, panadería, fábrica de pastas y conservas alimenticias, licorería, dulcería, tienda, colmado, bodega, muelle, hotel, café, restaurant, bodegón y ventorrillo; y tal alegación en una o en otra forma es necesaria para poder apreciar si la orden notificada a Gestera por el Inspector de Sanidad J. A. Torres, era legal por ajustarse a los preceptos del Reglamento de Sanidad de que se trata, y aparejaba, por tanto, debido cumplimiento.
No apareciendo de la acusación que la orden que el acu-sado dejó de cumplir fuera válida y legal, por haberse omi-tido en la acusación elementos necesarios para determinar su validez, se hace imposible afirmar que el acusado estu-viera obligado a cumplirla y, por tanto, tenemos que llegar a la conclusión de que los hechos relatados en dicha acusa-ción no constituyen una infracción manifiesta del Reglamento de Sanidad No. 3.
*42Ya hemos establecido esa misma doctrina en el caso No. 496 de El Pueblo v. Blanco, 18 D. P. R., 1020, y la hemos ratificado en los Nos. 508 (pag. 7) y 511 (pág. 18) de El Pueblo v. Gestera, y en el No. 510, también de El Pueblo v. Gestera (pág. 31).
La sentencia apelada debe revocarse y desestimarse la acnsación.

Revocada.

Jneces concurrentes: Sres. Asociados .MacLeary, del Toro y Aldrey.
. El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.